In his motion for new trial the appellant claimed to have new testimony upon the question of his ability to speak the English language. That was a controverted issue on the trial. The alleged new evidence could not be classified as coming within the rule pertaining to newly discovered evidence. It consists of the statement of acquaintances and persons among whom he had lived and with whom he had dealings, and who had had conversations with him from time to time and knew to what extent he understood and spoke the English language. The statute authorizing a new trial because of newly discovered evidence requires that the evidence be such as could not by diligence have been discovered before the trial. See Vernon's Ann. Tex. C. C. P., Vol. 3, Art. 753, subd. 6, p. 12, note 25.
The motion is overruled.
Overruled.